UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4766


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEITH ORBIE JAMES,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00190-NCT-3)


Submitted:   April 28, 2011                   Decided:   May 4, 2011


Before GREGORY, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin D. Porter, MORROW ALEXANDER PORTER & WHITLEY, PLLC,
Winston-Salem, North Carolina, for Appellant.        Anand P.
Ramaswamy, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith    James      appeals      the      254-month       sentence            imposed

following his guilty plea to two counts of interference with

commerce by robbery, in violation of 18 U.S.C. §§ 2, 1951 (2006)

(“Counts One and Three”), and one count of brandishing a firearm

during     a    crime     of       violence,        in     violation         of        18     U.S.C.

§ 924(c)(1)(A)(ii)           (2006)      (“Count         Two”).         On    appeal,          James

contends       that    the     district        court     erred     in    (1)           applying   a

Sentencing Guidelines enhancement for James’s leadership role in

the offense; and (2) denying the Government’s motion for a two-

level downward departure on Count Two.                            Finding no reversible

error, we affirm.

               We review a sentence for reasonableness, applying a

deferential       abuse      of    discretion         standard.          Gall           v.    United

States, 552 U.S. 38, 51 (2007).                      In doing so, we review legal

questions de novo and factual findings for clear error.                                      United

States     v.    Llamas,          599    F.3d       381,    387     (4th           Cir.       2010).

Specifically, a district court’s decision to apply a sentencing

adjustment      based     on      the   defendant’s        role     in       the       offense    is

reviewed for clear error.                     United States v. Sayles, 296 F.3d

219, 224 (4th Cir. 2002).

               Pursuant to U.S. Sentencing Guidelines Manual (“USSG”)

§ 3B1.1(c)       (2008),       a     defendant         qualifies        for        a    two-level

enhancement       if    he     was      “an    organizer,         leader,          manager,       or

                                                2
supervisor    in     any    criminal    activity.”        USSG      § 3B1.1(c).       In

determining     a    defendant’s        leadership       role,      a   court     should

consider seven factors:

       the exercise of decision making authority, the nature
       of participation in the commission of the offense, the
       recruitment of accomplices, the claimed right to a
       larger share of the fruits of the crime, the degree of
       participation in planning or organizing the offense,
       the nature and scope of the illegal activity, and the
       degree of control and authority exercised over others.

USSG    § 3B1.1,     cmt.    n.4;   see      also    Sayles,     296    F.3d    at   224.

“Leadership over only one other participant is sufficient as

long as there is some control exercised.”                           United States v.

Rashwan, 328 F.3d 160, 166 (4th Cir. 2003).

            We hold that the district court did not clearly err in

determining that James should receive an enhancement for being a

manager.      The evidence presented at sentencing indicated that

James    organized,        recruited,     and       directed     the    participants,

supplied the gun for the robberies, and exercised control over

the proceeds of the robberies.               Thus, we conclude that there was

sufficient evidence for the district court to find that James

qualified as a leader and to apply the two-level enhancement.

            We lack the authority to review a district court’s

denial of a downward departure unless the district court did not

recognize its authority to do so.                   United States v. Brewer, 520

F.3d 367, 371 (4th Cir. 2008).                      Here, it is clear that the

district     court    understood       its       authority     to    depart     downward

                                             3
pursuant to USSG § 5K1.1, as it explicitly stated that it was

departing downward on Counts One and Three but not on Count Two.

Therefore, we decline to review the district court’s denial of

the Government’s substantial assistance motion.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4